DETAILED ACTION
The present application, filed on 08/11/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 08/11/2020.
Claims 1-7 are pending and have been considered below.

Priority
The application claim priority to provisional application 62/641,451, filed on 03/12/2018, and is a 371 of PCT/IL2019/050247, filed on 03/06/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation "said second mechanism". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 8,480,106).
Regarding claim 1, Cohen discloses {Figures 11-22} a vehicle axle, comprising: - a left axle {214 + 216}, a first side thereof being pivotally connected to a left wheel hub {222}; - a right axle {214 + 216}, a first side thereof being pivotally connected to a right wheel hub {222}; - a connector {228}, disposed between second sides of said left and right axles for pivotally connecting therebetween, for allowing pivotal motion therebetween; and - a first mechanism 
Regarding claim 2, Cohen discloses {Figures 8-20} a second mechanism {226}, for allowing binding said connector {228} to a chassis {230} of said vehicle, and for releasing said binding, for binding said connector {228} to said chassis {230} at said independent suspension state, and for releasing thereof at said dependent suspension state.
Regarding claim 3, Cohen discloses {Figures 11-22} said first mechanism {224} comprises: - a bar {224} fixed to said connector {228}, ends of said bar comprising binding elements for allowing binding to said left {214} and right {214} axles {Col. 7, lines 39-67}.
Regarding claim 5, Cohen discloses {Figures 11-22} said first mechanism {224} comprises: - hollowed shells being rigidly fixed to said left {214 + 216} and right {214 + 216} axles; and – nuts {Col. 7, lines 51-56}, for sliding thereof within and along said hollowed shells {Col. 8, line 60 – Col. 9, line 25}, thereby rotating said left and right axles {Col. 5, lines 50-67}. 
Regarding claim 6, Cohen discloses {Figures 11-28} said first {224} and second {226} mechanisms comprise controllable operating means selected from a group consisting of: motorized, hydraulic, pneumatic {Col. 9, lines 17-22}.
Regarding claim 7, Cohen discloses {Figures 11-19} that the second mechanism {226} comprises a ring {on the ends of 220} fixed to said connector {228}, for surrounding a center {229} of said chassis {230}.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dudding (US 2021/0138860) teaches a suspension travel control system with a bar and binding rings for selectively attaching the axle to the chassis. Huhmarkangas (US 2003/0038430) teaches a locking arrangement for the suspension of wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616